DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Response to amendment
3.	This is a Non-Final Office action in response to applicant’s Arguments/Remarks filed on 07/14/2022. 
4.	Status of the claims:
	•	Claims 1, 4, 5 have been amended.
	•	Claim 2 has been canceled.
•	Claims 1, 3-9 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s Arguments/Remarks filed on 07/14/2022 with respect to amended independent claims 1 and 4 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Goetz (US 20050060010 A1).
6.	Applicant’s Arguments/Remarks filed on 07/14/2022 with respect to amended independent claim 5 have been fully considered but are moot in view of the new ground(s) of rejection. Upon further search and consideration, a new ground(s) of obviousness rejection is made in view of Lupien (US 6006091 B2).
Please see the rejection below.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavva et al. (US 20210351885 A1) in view of Ofuji et al. (US 20100232374 A1) and further in view of Goetz (US 20050060010 A1).

Regarding claim 1, Chavva discloses a terminal comprising: a controller configured to: 
input a signal related to a downlink channel to a neural network of the terminal (Chavva, Fig. 2, 4, para. 107, 112, 134: the UE can obtain configuration parameters (such as CSI-RS, PDSCH) from the gNB (i.e. downlink channel) that is required for training the neural network), and control the neural network of the terminal to process feedback information (Chavva, Fig. 2, 4, para. 54, 65, 107, 112, 134: compute, by the neural network (602c) in the UE (601), values of CSI feedback parameters at a current time instance based on the determined plurality of radio parameters; predict, by the neural network (602c), probable values of the CSI feedback parameters at a future time instance; generate, by the neural network (602c), a CSI report, by compiling at least one of the computed values of the CSI feedback parameters and the predicted values the CSI feedback parameters; and transmit the CSI report to the gNB (607)(i.e. controlling the neural network to process the input and output feedback information); a transmitter configured to: transmit the feedback information to a base station (Chavva, para. 7, 81, 87: transmitting, by the UE, the CSI report to the gNB. Moreover section 81 discloses the parameter(s) can be considered as feedback parameters, when the parameters are included in the CSI report that is sent to the gNB).
Chavva does not appear to explicitly disclose encode and modulate the feedback information or analog modulate the feedback information, and transmit the encoded and modulated or analog modulated feedback information to the base station, wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal. 
In a similar field of endeavor, Ofuji discloses encode and modulate the feedback information or analog modulate the feedback information, and transmit the encoded and modulated or analog modulated feedback information to the base station (Ofuji, para. 101: The encoding and modulation unit 212 encodes and modulates the feedback information and uses the RF transmission circuit 214 to transmit the encoded and modulated feedback information to the base station 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chavva with the teaching of Ofuji to encode and modulate the feedback information, and transmit the encoded and modulated feedback information to the base station as taught by Ofuji. The motivation for doing so would have been to realize faster transmission and improve frequency utilization efficiency.
The combination of Chavva and Ofuji does not appear to explicitly disclose wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal.
In a similar field of endeavor, Goetz (US 20050060010 A1) discloses wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal (para. 47: The neural network can be trained using methods such as back-propagation from a large, existing set of example records containing data based on previous observations (i.e. feedback information). The neural network provides an output layer, either a single node or a series of nodes, that encodes the possible optimum configurations. One or more hidden layers may be included in the neural network, as necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chavva as modified by Ofuji with the teaching of Gaetz to include the features of encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal as taught by Gaetz. The motivation for doing so would have been to provide communication services with base station subsystems.

Regarding claim 3, Chavva as modified by Ofuji discloses the terminal according to claim 1, wherein the transmitter is further configured to quantize the feedback information by using a neural network-based codebook, and transmit quantized feedback information to the base station (Chavva, para. 33: computing, by a neural network (602c) in the UE (601), values of CSI feedback parameters at a current time instance based on the determined plurality of radio parameters; predicting, by the neural network (602c), probable values of the CSI feedback parameters at a future time instance; generating, by the neural network (602c), a CSI report, by compiling at least one of the computed values of the CSI feedback parameters and the predicted values the CSI feedback parameters; and transmitting, by the UE (601), the CSI report to the gNB (607). Moreover, section 124 discloses the CodebookConfig can specify a set of values for each of the PMI and RI, which are considered as valid by the gNB 607 for reporting. The neural network 602c of the UE 601 can compute and/or predict a plurality of values of PMI and a plurality of values of RI for type-1 or type-2 CSI reporting, i.e. using a neural network-based codebook to quantize the feedback information). 

Regarding claim 4, Chavva discloses a base station, comprising: a receiver configured to receive feedback information from a terminal (Chavva, para. 105: At step 107, the UE compiles the estimated parameters in a CSI report. The CSI report can be prepared based on the channel parameters. At step 108, the UE can send the CSI report to the gNB. The UE can store, at step 105, the CSI report that has been sent to the gNB); and a controller configured to determine an input of a specific layer in a neural network of the base station according to the feedback information (Chavva, para. 39, 164: the input can be processed by a data pre-processing layer, which can use methods such as data normalization, in order to generate input feature vectors. The joint neural network model can estimate and predict feedback parameters such as CRI, RI, PMI, CQI, LI, and L1-RSRP). 
Chavva does not appear to explicitly disclose wherein the feedback information is encoded and modulated feedback information which is encoded and modulated by the terminal, or analog modulated feedback information which is analog modulated by the terminal, wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal.
In a similar field of endeavor, Ofuji discloses wherein the feedback information is encoded and modulated feedback information which is encoded and modulated by the terminal, or analog modulated feedback information which is analog modulated by the terminal (Ofuji, para. 101: the feedback information is encoded and modulated by the user terminal and transmitted to the base station). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chavva with the teaching of Ofuji to encode and modulate the feedback information by the terminal as taught by Ofuji. The motivation for doing so would have been to realize faster transmission and improve frequency utilization efficiency.
The combination of Chavva and Ofuji does not appear to explicitly disclose wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal.
In a similar field of endeavor, Goetz (US 20050060010 A1) discloses wherein an encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal.
 (para. 47: The neural network can be trained using methods such as back-propagation from a large, existing set of example records containing data based on previous observations (i.e. feedback information). The neural network provides an output layer, either a single node or a series of nodes, that encodes the possible optimum configurations. One or more hidden layers may be included in the neural network, as necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chavva as modified by Ofuji with the teaching of Gaetz to include the features of encoding and modulation scheme used for the feedback information is related to a number of nodes in intermediate output layers of the neural network of the terminal as taught by Gaetz. The motivation for doing so would have been to provide communication services with base station subsystems.

12.	Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavva et al. (US 20210351885 A1) in view of Lupien (US 6006091 B2).

Regarding claim 5, Chavva discloses a terminal comprising: a receiver configured to receive indication information on codebooks from a base station, wherein the indication information indicates whether the terminal uses neural network-based codebooks (Chavva, para. 117, 120, 124: The neural network 602c can predict the probable values of the feedback parameters at a future time instance as configured by the gNB 607 in the CSI-ReportConfig IE. For example, consider that the CSI-ReportConfig IE indicates that the UE 601 needs to report the values of PMI and RI to the gNB 607 in a CSI report. The CodebookConfig can specify a set of values for each of the PMI and RI, which are considered as valid by the gNB 607 for reporting. The neural network 602c of the UE 601 can compute and/or predict a plurality of values of PMI and a plurality of values of RI for type-1 or type-2 CSI reporting); and a controller configured to determine whether to use the neural network-based codebooks according to the indication information (Chavva, para. 150: The CSI-ReportConfig IE can include time slots in which the UE 601 can send the CSI report, feedback parameters to be included in the CSI report, and so on. The CodebookConfig indicates to the UE 601 as to whether the CSI feedback configuration, provided to the UE 601, is pertaining to type-1 CSI or type-2 CSI). 
Chavva does not appear to explicitly disclose the indication information is generated according to the base station’s support capability for a neural network and the terminal’s support capability for a neural network.
In a similar field of endeavor, Lupien (US 6006091 B2) discloses the indication information is generated according to the base station’s support capability for a neural network and the terminal’s support capability for a neural network (Lupien, Fig. 2, col 5, lines 31-56, col. 6, lines 1-10 and col. 9, lines 35-41: the mobile terminal's operating capabilities retrieved from the terminal are used as parameters input to resource allocation such as voice channel selection. Capabilities such as the terminal hyperband capability are made available at mobile call access. Lupien further discloses a flow of messages between the mobile terminal 21 and a radio network 22. The mobile terminal then returns a capability report 26 to the network according to the specified capability set. These capabilities are usually communicated to mobile terminals operating within the network by broadcasting an appropriate system information message or using a FACCH capability update request to the network (e.g. base station)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Chavva with the teaching of Lupien to include the following features such as the indication information is generated according to the base station’s support capability for a neural network and the terminal’s support capability for a neural network as taught by Lupien. The motivation for doing so would have been to efficiently allocate resources and provide services when invoked by a subscriber or by the network.

Regarding claim 6, Chavva as modified by Lupien discloses the terminal according to claim 5, further including: a transmitter configured to transmit information on characteristics of the neural network of the terminal to the base station (Chavva, para. 33, 46: generating, by the neural network, a CSI report, by compiling at least one of the computed values of the CSI feedback parameters and the predicted values the CSI feedback parameters; and transmitting, by the UE, the CSI report (which includes information of the neural network) to the gNB). 

Regarding claim 7, Chavva s modified by Lupien discloses the terminal according to claim 6, wherein the information on characteristics of the neural network of the terminal includes information on at least one of a network type and a network size of the neural network of the terminal (Chavva, para. 113, 120, 150: discloses the network type and the network size of the neural network, e.g. the gNB 607 can choose at least one of the reported values from the range, provided to the gNB 607 by the UE 601. For Type-2 CSI reporting, the gNB 607 can specify phaseAlphabetSize, subbandAmplitude, and numberofBeams, which specify a set of values of the feedback parameters), which can be considered by the UE 601 as valid for reporting to the gNB 607. The gNB 607 can choose at least one of the values from the set of reported values). 

Regarding claim 8, Chavvas modified by Lupien discloses the terminal according to claim 5, wherein the neural network-based codebooks are related to the characteristics of the neural network (Chavva, para. 124: The CodebookConfig can specify a set of values for each of the PMI and RI, which are considered as valid by the gNB 607 for reporting. The neural network 602c of the UE 601 can compute and/or predict a plurality of values of PMI and a plurality of values of RI for type-1 or type-2 CSI reporting). 

Regarding claim 9, Chavvas modified by Lupien discloses the terminal according to claim 5, wherein the neural network-based codebooks are determined according to output characteristics of the neural network (Chavva, para. 124: The neural network 602c can predict the probable values of the feedback parameters at a future time instance as configured by the gNB 607 in the CSI-ReportConfig IE. For example, consider that the CSI-ReportConfig IE indicates that the UE 601 needs to report the values of PMI and RI to the gNB 607 in a CSI report. The CodebookConfig can specify a set of values for each of the PMI and RI, which are considered as valid by the gNB 607 for reporting. The neural network 602c of the UE 601 can compute and/or predict a plurality of values of PMI and a plurality of values of RI for type-1 or type-2 CSI reporting).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466